DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the limitation “at least one of coal mine waste and coal fired power plant ash” that contain(s) samarium as required in the instant claim 1.  Note the following reasons:
 The instant specification discloses that for the claimed process, in one embodiment: “[T]he at least one metal chloride from metal oxide containing material at least one metal oxide contain at least of a metal comprising alkaline earth and earth alkaline metals, main group III with the exception of boron, main group IV with the exception of carbon and silicon, all transition metals, all lanthanides and actinides” (note paragraph [0010] and “all lanthanides” include the elected species samarium) and in another embodiment: “[T]he at least one metal oxide containing material can comprise coal mine waste and/or solid industrial byproduct” (note paragraph [0017]); however, there is no sufficient disclosure that the coal mine waste or the coal fired power plant ash would contain the samarium.  In the instant specification, “coal mine waste can have a content of 5-35 wt.% carbon, 0.25-0.75 wt.% hydrogen, 10-12 wt.% water, 35-45 wt.% silicon dioxide, 15-25 wt.% aluminum oxide, 1-3 wt.% iron oxides, 0.5-1.5 wt.% titanium oxide and trace amounts of other metal oxides.  Although, the method finds application using coal mine waste of above-mentioned composition, coal mine wastes of other compositions are contemplated as well.  Therefore and without limiting the scope of considered metal oxides in other embodiments, the coal mine waste can contain, for example, oxides of the following metals in varying concentrations: gallium, indium, germanium, tin, leas, antimony, bismuth, vanadium, chromium, beryllium, manganese, cobalt, nickel, copper, zinc, zirconium, ruthenium, osmium, rhodium, iridium or uranium.  Similarly, power plant ash can contain various amounts of metal oxides” (note paragraph 
In Sun et al, “Pennsylvania Anthracite Refuse, A Literature Survey on Chemical Elements in Coal and Coal Refuse”, Special Search Report SR-83, April 30, 1971, The Pennsylvania State University, it is disclosed that of the 46 elements known to occur in ashes of coal, the oxides of silicon, aluminum, iron, calcium, titanium, magnesium sodium and potassium are considered to be most common (note “Summation of Results” page, next to last paragraph).  Elements found in coal and coal refuse are listed on page 20-53; however, no samarium was listed.  
In Hsieh, “Extraction of Alumina from Anthracite Coal Waste Ashes in Shamokin (PA) Area”, Final Report, January 30, 1981, Aluminum Company of America, Alcoa Laboratories, chemical compositions of ashes from burning anthracite culm are listed in Table 1 but there was no samarium.
In Goodarzi, “Characteristics and composition of fly ash from Canadian coal-fired power plants”, Fuel 85 (2006), pp. 1418-1427, major oxides in Canadian fly ash were listed in Tables 1, 3b, 3c, 4, but there is no samarium.  

In the event that the coal mine waste or coal fired power plant ash does include samarium, there is no sufficient support in the instant specification for samarium to be present as a “non-combustible material” that would be decomposed to obtained “a resulting calcined product” comprising the elected samarium oxide.  

Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
For the 112, first paragraph rejection:
Applicants argue that the publications by Seredin (1996), and Schatzel I (2003), Schatzel II (2012) show that at the time of Applicant’s invention those having ordinary skill in the art readily understood that rare earth elements, including samarium, are common components in coal and coal ash.
In Seredin, the rare earth elements-bearing coals were disclosed; however, there is no disclosure of rare earth elements in coal mine waste or coal fired power plant ash.  As disclosed in Applicants’ specification, “[D]uring coal mining, some of the undesired adjacent rock strata is unearthed as well.  This material is usually deposited as coal mine waste above ground covering vast areas of landscapes”, this fairly indicates that the composition of the coal mine waste is different than that of the actual “coals”.  In Schatzel I, the rare earth elements are also disclosed for coals, not coal mine waste or coal fired power plant ash.  Schatzel II was published after the earliest effective filing date of Applicants’ application (March 23, 2006); therefore, it cannot be relied upon to show that at the time of Applicant’s invention, it is known in the art that rare earth elements, including samarium, are common components in coal and coal ash.
Applicants’ argue that US Patent 8,968,688 (with a PG Publication with an earlier date of October 31, 2013), publications by Peiravi (2017) and U.S. Department of Energy additionally show that global demand for rare earth elements, including 
All three of the above-mentioned patent an publications were published after the earliest effective filing date of Applicants’ application, therefore, they cannot be relied upon to show the global demand for rare earth elements, including samarium and the interest in obtaining rare earth elements from coal and coal by-products.
Applicants argue that Applicant’s specification provides full description of calcination, such as paragraph [0059].
In paragraph [0059], it is disclosed that the “internal bonds within the ash are broken and each individual oxide is free of any of any chemical water bond”, it is unclear if the “internal bonds within the ash” refers to the “chemical water bond”, if yes, the removal of water that is chemical bonded to the oxide is not considered as “decomposition” as required in Applicants’ claims.  There is no clear disclosure in paragraph [0059] that if there was any samarium in the coal mine waste or coal fired power plant ash, the samarium would be in a form that could be decomposed by the calcination step.  The calcination as disclosed in paragraph [0059] cannot break any internal bonds if there were no internal bonds in the samarium compounds that could be broken to form samarium oxide.
Applicants argue that Schatzel I disclosed at page 255, top right column that a common form of rare earth elements is oxides, and at page 240, under section 4.4 that the ashing procedure converts the cations to oxides.
The most common forms for rare earth elements (REE) as disclosed at page 255 are not for the coals because this section deals with potential health problems attributed .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 5, 2021